United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.R., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WARNER ROBINS AIR FORCE BASE,
Warner Robins, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-524
Issued: October 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 16, 2008 merit decision denying his claim for compensation and a
September 8, 2008 nonmerit decision denying reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant has established that he sustained an injury in the
performance of duty on May 30, 2008 as alleged; and (2) whether the Office properly refused to
reopen his case for further review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 30, 2008 appellant, then a 68-year-old clerk, filed a Form CA-1, traumatic injury
claim, alleging that on May 30, 2008 he experienced burning pain from the wrists to his hands
and elbows on both upper extremities. He stated that he was unable to use his upper extremities

because of the pain. On the claim form, the employing establishment controverted the claim on
the basis that “employee was not working at this base when this happened” and “employee did
not explain in sufficient detail cause of injury.” There is no indication that appellant stopped
work. No evidence was provided with the claim form.
In a letter dated June 12, 2008, the Office advised appellant of the factual and medical
evidence needed to establish his claim and allowed 30 days for the submission of evidence. It
asked that appellant provide a detailed description as to how his injury occurred and that he have
his attending physician submit a detailed, narrative medical report that included a history of
injury, a firm diagnosis and an explanation regarding how the condition diagnosed was believed
to have been caused or aggravated by the May 30, 2008 incident. The Office additionally
requested, in a letter dated June 12, 2008, that the employing establishment clarify their
controversion of the claim and provide additional information regarding the circumstances of the
alleged injury on May 30, 2008. No additional information was received.
By decision dated July 16, 2008, the Office denied appellant’s claim on the grounds that
fact of injury was not established. It found that appellant did not submit clarifying factual
information to support that the May 30, 2008 work event occurred as alleged and that no medical
evidence was submitted which provided a diagnosis related to the claimed injury.
On August 18, 2008 appellant requested reconsideration. In a July 16, 2008 letter,
appellant indicated that the date of injury was incorrectly entered by his supervisor. He stated
that his original date of injury was January 1, 1991 while he was employed at McClellan Air
Force Base, California, in the aircraft corrosion and paint shop. Appellant noted that after his
first surgery for carpal tunnel syndrome, he had a second opinion evaluation. Appellant
resubmitted a copy of his May 30, 2008 CA-1 form.
By decision dated September 6, 2008, the Office denied appellant’s request for
reconsideration of the merits as he had not submitted any new evidence or argument with his
request.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation, that an injury was sustained while in the performance
of duty and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
Section 10.5(ee) of Office regulations define a traumatic injury as a condition of the body
caused by a specific event or incident or series of events or incidents within a single workday or

1

5 U.S.C. §§ 8101-8193.

2

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

2

shift.3 To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether fact of injury is established. An employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence. The employee must also
submit sufficient evidence, generally only in the form of medical evidence, to establish a causal
relationship between the employment incident and the alleged disability and/or condition for
which compensation is claimed. An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.4
ANALYSIS -- ISSUE 1
The Board finds that the evidence is insufficient to establish that appellant sustained an
injury to his wrists on May 30, 2008 while in the performance of duty.
The only evidence submitted, the Form CA-1, discusses only that appellant felt pain in
his wrists which radiated to other areas in his arms. There is no mention or discussion of what
work factor(s) appellant believed caused the alleged injury to his wrists. Appellant also did not
identify a particular medical condition alleged to have been caused by his employment.
Additionally, the employing establishment challenged the claim on the grounds that appellant
was not working at that base when the injury happened. In a June 12, 2008 letter, the Office
advised appellant of the evidence needed to establish his claim and provided the opportunity to
provide the necessary evidence, but he did not timely respond to the Office’s request for
additional information. While an employee’s statement alleging that an incident or exposure
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence, appellant has not provided a comprehensive statement
identifying what incidents of employment on May 30, 2008 gave rise to the claimed injury.5
Because the record is devoid of the necessary factual evidence surrounding the alleged May 30,
2008 injury, appellant has not met his burden of proof to establish that a particular incident
occurred on that date as alleged. Furthermore, appellant did not submit any medical evidence
addressing how any particular May 30, 2008 employment incident caused or aggravated a
diagnosed medical condition.
For these reasons, appellant did not meet his burden of proof to establish his claim.
LEGAL PRECEDENT -- ISSUE 2
The Act6 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.7 The employee shall exercise
3

20 C.F.R. § 10.5(ee); see Ellen L. Noble, 55 ECAB 530 (2004).

4

Gary J. Watling, 52 ECAB 278 (2001).

5

B.B., 59 ECAB ___ (Docket No. 07-1402, issued December 6, 2007).

6

5 U.S.C. § 8101 et seq.

7

Id. at § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

3

this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.8
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.9
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.10 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.11
ANALYSIS -- ISSUE 2
Appellant’s August 18, 2008 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).
Appellant also did not submit relevant and pertinent new evidence not previously
considered by the Office. His resubmission of his CA-1 form, which had been previously
received and reviewed by the Office is cumulative and duplicative in nature. Therefore, the
Office properly determined that this evidence did not constitute a basis for reopening the case for
a merit review.12 Appellant mentioned that his original date of injury was January 1, 1991 while
he was employed at McClellan Air Force Base, California. This information, while new, is not
relevant to the issue of whether appellant sustained an injury in the performance of duty on
May 30, 2008. Appellant did not otherwise provide any clarifying evidence relevant to the
underlying reason his claim was denied, his failure to sufficiently describe how particular
employment factors caused his claimed injury on May 30, 2008.
8

20 C.F.R. § 10.605.

9

Id. at § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

10

20 C.F.R. § 10.607(a). See Joseph R. Santos, 57 ECAB 554 (2006).

11

20 C.F.R. § 10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

12

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).

4

The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his August 18, 2008 request for reconsideration.13
ORDER
IT IS HEREBY ORDERED THAT the September 8 and July 16, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: October 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

The record contains evidence received after the Office issued the September 8, 2008 decision and appellant also
submitted new evidence with his appeal. The Board may not consider evidence that was not before the Office at the
time it rendered its final decision. 20 C.F.R. § 501.2(c). Appellant may submit such evidence to the Office with a
request for reconsideration under 5 U.S.C. § 8128.

5

